Citation Nr: 0622489	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-05 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 until 
April 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied both issues on appeal. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors. 

2.  The veteran's duodenal ulcer is no more than moderate in 
degree. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 

2.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West  
2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The veteran asserts that his PTSD is due to his service in 
Vietnam.  Specifically, the veteran points to two incidents.  
First, the veteran states that while serving on the USS 
Towhee, the veteran, along with others, were sent deliver 
gasoline, and while on the way, they were attacked by Viet 
Cong.  Second, the veteran states that he witnessed his 
commanding officer kill another sailor because that sailor 
had opened fire onboard the ship.  The veteran also states 
that this sailor pointed the gun in his face before being 
shot by the commanding officer.
  
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.   

That an injury occurred in service alone is not enough.  
There must be a disability resulting from that injury.  If 
there is no showing of a resulting condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence"  means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The evidence of record establishes that the veteran does 
suffer from PTSD.  See VA Clinic Records (Apr. 2004).  
Therefore, the first element for entitlement to service 
connection is satisfied, and the remainder of the analysis 
will focus on the second and third elements. 

The second element requires credible evidence of the 
occurrence of an in-service stressor.  The veteran's DD-214 
shows that he was a mechanical engineer.  The record does not 
show combat related awards or reflect any participation in 
combat.  Thus, the veteran's bare assertions of service 
stressors are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998).   

The RO attempted to verify the veteran's in-service stressors 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  In February 2002, the USASCRUR 
responded that they were unable to verify the veteran's 
claimed stressors.  The USS Towhee deck logs did not show 
that a sailor had been shot.  Additionally, USASCRUR 
contacted the Naval Criminal Investigative Service (NCIS), 
and they had no record of this incident.  USASCRUR's 
investigation was able to verify that the USS Towhee was 
stationed in Danang, Vietnam from December 9, 1966 thru 
January 12, 1967, but the records could not establish an 
attack by Viet Cong.  Accordingly, the Board finds that there 
is no credible corroborating evidence that the veteran was 
exposed to a verifiable in-service stressor.

Turning to the third element, VA Clinic records noting a 
diagnosis of PTSD discuss the veteran's history in Vietnam.  
However, these physicians based their comments on the 
veteran's statements and not a review of the claim's file.  
Since an in-service stressor was not established, no link can 
be established. 

Accordingly, service connection for PTSD is denied.  The 
reasonable doubt doctrine is not applicable in this case as 
the evidence is not evenly balanced.  38 C.F.R. § 3.102.   

II.  Increased Rating for Duodenal Ulcer

The veteran contends that his service connected duodenal 
ulcer warrants a higher rating.  Specifically, the veteran 
states that he suffers from nausea, diarrhea, and epigastric 
burning and pain.   

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The currently assigned 20 percent rating contemplates 
moderate disability due to duodenal ulcer disease with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  To assign a rating beyond the 
currently assigned 20 percent for a duodenal ulcer, the 
evidence must show duodenal ulcer which is moderately severe; 
with less than severe disability but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

While the veteran complains of recurring episodes of pain, 
the evidence does not show that he meets the criteria for a 
40 percent rating, that is, manifestations that are 
moderately severe.  During the May 2005 VA examination, the 
veteran stated that he takes Omeprazole twice a day and 
sometimes Zantac three times a day.  He stated he has 
breakthrough symptoms about twice a week despite his daily 
intake of Omeprazole.  However, the examiner's diagnosis was 
as follows: "[h]istory of duodenal ulcers with no recurrence 
known within the last few years with current gastritis and no 
definite evidence of reflux."  An upper gastrointestinal 
series performed during the February 2003 examination 
revealed possible mild gastritis with no active ulcer.  The 
record does not reflect that the veteran has incapacitating 
episodes of 10 days or more four or more times a year due to 
a duodenal ulcer.  Additionally, a blood study performed 
during the February 2003 examination revealed his red blood 
count, hematocrit and hemoglobin to be within the normal 
range.  Thus, anemia is not shown.   

Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  The record does not show that 
this disability is manifested by moderately severe symptoms.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Apr. 2005).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  In an April 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling, is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


